April 9, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            DAVID GOAD, Appellant

NO. 14-13-00861-CV                          V.

 HANCOCK BANK F/K/A PEOPLES FIRST COMMUNITY BANK, Appellee
             ________________________________

       This cause, an appeal from the judgment in favor of appellee, Hancock Bank
f/k/a Peoples First Community Bank, signed, August 26, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, David Goad, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.